Citation Nr: 1035931	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-06 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an earlier effective date for the 30 percent 
evaluation for nasal fracture with perennial allergic rhinitis 
with maxillary sinusitis post left septoplasty, currently 
effective January 23, 2009.

2.  Entitlement to an earlier effective date for the 30 percent 
evaluation for recurrent nephrolithiasis, currently effective 
January 23, 2009.

3.  Entitlement to an initial disability evaluation greater than 
10 percent for a left knee disability.

4.  Entitlement to a compensable disability rating effective 
February 1, 2004 to January 23, 2009, and a disability rating 
greater than 10 percent effective January 23, 2009 to the 
present, for basal cell carcinoma with actinic keratoses.

5.  Entitlement to service connection for chronic skin rash (skin 
disability)

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a right shoulder 
disability.

8.  Entitlement to service connection for a right ankle 
disability.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for residuals of asbestos 
exposure, including headaches and shortness of breath.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in April 2007, July 2007, 
and October 2008 by the Department of Veterans Affairs Regional 
Office in Reno, Nevada.

The Veteran testified before the undersigned in a February 2010 
videoconference hearing, a transcript of which is included in the 
claims file.

The Veteran was appealing the disability evaluations for two 
service-connected disabilities: nasal fracture with perennial 
allergic rhinitis with maxillary sinusitis post left septoplasty, 
and recurrent nephrolithiasis.  However, in testimony before the 
Board and in a February 2010 statement, the Veteran stated that 
he agrees with the current disability evaluations.  Therefore, 
those two issues have been withdrawn and are no longer on appeal 
before the Board.

The two effective date issues and increased rating for a left 
knee disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 23, 2009, the Veteran's basal cell carcinoma 
with actinic keratoses did not affect at least 5 percent but less 
than 20 percent of the entire body, or at least 5 percent but 
less than 20 percent of exposed areas, or require intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during a 12-month period.

2.  The Veteran's basal cell carcinoma with actinic keratoses 
does not affect 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas, or require systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

3.  The competent evidence, overall, does not indicate that the 
Veteran currently has a chronic skin rash related to service, 
separate from service-connected basal cell carcinoma with actinic 
keratoses and residuals thereof.

4.  The competent evidence, overall, does not indicate that the 
Veteran has hypertension incurred in or related to service.

5.  The Veteran's right shoulder disability was as likely as not 
incurred in service.

6.  The Veteran's right ankle disability was as likely as not 
incurred in service.

7.  The competent evidence, overall, does not indicate that the 
Veteran's sleep apnea was incurred in or related to service.

8.  The competent evidence, overall, does not indicate that the 
Veteran has asbestos-related disease.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to January 23, 
2009 for basal cell carcinoma with actinic keratoses were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7800-7806, 
7813 (effective August 30, 2002); 7804, 7805 (effective October 
1, 2008).

2.  The criteria for a rating greater than 10 percent for basal 
cell carcinoma with actinic keratoses have not been met at any 
time.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7800-7806, 
7813 (effective August 30, 2002); 7804, 7805 (effective October 
1, 2008).

3.  Service connection for chronic skin rash, hypertension, sleep 
apnea, and asbestos related disease is not established.  
38 U.S.C.A. 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

4.  Service connection for right shoulder disability and right 
ankle disability is established.  38 U.S.C.A. 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased rating for basal cell carcinoma with actinic 
keratoses

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
This is known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); see AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim for an original or an increased rating remains in 
controversy when less than the maximum available benefit is 
awarded).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

With regard to the Veteran's basal cell carcinoma with actinic 
keratoses, it was granted service connection in an April 2007 
rating decision at an initial noncompensable rating, effective 
November 21, 2005.  A January 2010 rating decision increased the 
disability evaluation to 10 percent disabling effective January 
23, 2009.  The Veteran contends that he merits higher evaluations 
for this disability.

The rating decisions and statements of the case throughout the 
pendency of this appeal reflect that the RO referenced rating 
criteria which changed at that time.  Specifically, VA 
promulgated new regulations for the evaluation of skin 
conditions, 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805, 
effective October 1, 2008.  These amendments address rating 
criteria for scars.  The Board notes that the RO addressed these 
amendments in its supplemental statements of the case (SSOC) as 
well as the rating criteria in effect before these changes.  
Therefore, the Board will consider whether increased ratings are 
warranted under any applicable criteria for this disability.

If a law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, to 
the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  The amendments above have established the 
effective dates without a provision for retroactive application.  
Thus, the amendments may be applied as of, but not prior to, 
October 1, 2008.

The Veteran's basal cell carcinoma with actinic keratoses was 
first rated under Diagnostic Code 7819, benign skin neoplasms, 
which the C.F.R. indicates should be rated as disfigurement of 
the head, face, or neck, scars, or impairment of function.  Under 
Diagnostic Code 7800 (disfigurement of the head, face, or neck), 
a 10 percent evaluation is warranted if there is one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted if there is visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with two or three characteristics 
of disfigurement.

Scars are rated under Diagnostic Codes 7801 through 7805.  Under 
these codes, scars that are deep and nonlinear warrant a 10 
percent evaluation for areas of at least 6 square inches but less 
than 12 square inches, and a 20 percent evaluation for areas of 
at least 12 square inches but less than 72 square inches (DC 
7801).  Scars that are superficial and nonlinear warrant a 10 
percent evaluation for areas of 144 square inches or greater (DC 
7802).  Scars that are unstable or painful warrant a 10 percent 
evaluation for one or two scars, and a 20 percent evaluation for 
three or four scars (DC 7804).  Scars that cause disabling 
effects are rated under the appropriate diagnostic code (DC 
7805).

The disability is currently rated under Diagnostic Code 7806 as 
analogous to dermatitis or eczema.  Under Diagnostic Code 7806, a 
noncompensable rating is warranted if less than 5 percent of the 
entire body or less than 5 percent of exposed areas are affected, 
and no more than topical therapy is required during the past 12-
month period.  

A 10 percent rating is warranted if at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of less 
than six weeks during the past 12-month period.

A 30 percent rating is warranted if 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

The Veteran was afforded a VA general examination in August 2006.  
He stated that he was diagnosed with basal cell carcinoma in the 
late 1980s and is treated with freeze cryotherapy on his hands, 
arms, and back.  He had a full excision of basal cell carcinoma 
on his face and left ear.  He reported that he gets an itchy skin 
rash on the antecubital area or both arms and the popliteal area 
of both knees with remissions and flare-ups.  He states that he 
gets abnormal skin lesions.  He uses topical steroid ointment 
that helps resolve the rashes.  He reported that he had last 
receive cryotherapy of suspected basal cell carcinoma on his 
hands, forearms, back, and freeze the previous month.

Upon physical examination, there were no obvious skin lesions 
noted on the antecubital fossa of the arms or the popliteal areas 
of the knees.  There were no obvious suspected lesions for basal 
cell carcinoma seen on the back, forearms, hands, lower 
extremities, face, or ears.  The examiner diagnosed a previous 
history of chronic eczema on the antecubital fossa areas 
bilaterally and the popliteal areas bilaterally.  The examiner 
also diagnosed a history of basal cell carcinoma with residual 
scars.  All scars were found to be superficial, flat, stable, and 
with no pain on palpation or adherence to underlying tissue, 
providing evidence against this claim.

The Veteran was afforded a VA skin examination in February 2009.  
He reported liquid nitrogen treatments for actinic keratoses four 
times per year, with lesions periodically biopsied and removed.  
He uses corticosteroid treatment twice per day.  The treatment 
makes the areas somewhat raw and itchy.  He reported having basal 
cell carcinomas on his left calf area, from the right index 
finger, from the left temporal area, and from the side on the 
right flank area.  He reported no impairment of function, no 
urticaria, no primary cutaneous vasculitis, and no erythema 
multiforme.

Upon physical examination, the examiner noted various 
erythematous scaly macules and epithelites on the arms.  There 
were particularly scaly papules involving approximately 10 
percent of the surface area of the left forearm, or about 1 to 2 
percent of the total body surface area, as well as on 
approximately 10 percent of the right forearm, or about 1 to 2 
percent of the total body surface area.  There was a cicatrix on 
the posterior lower left leg, found to be superficial, easily 
movable, and the same color as the surrounding skin with a slight 
indentation.  Erythematous papules were noted on the mid and 
lower back, occupying approximately 10 percent of the lower back 
area, or 1 to 2 percent of the total body surface area.  There 
were erythematous papules on both shoulders, approximately 10 
percent of the shoulder surface area or 1 to 2 percent of the 
total body surface area.  There was a well-healed cicatrix on the 
right forearm, easily movable, the same color as surrounding 
skin, and superficial and nontender.  There was some mild 
scarring noted in each of these locations, mildly disfiguring.

The examiner noted mild difficulty in making a specific diagnosis 
visually and performed skin biopsies from the left trapezius and 
left forearm to rule-out actinic keratoses vs. eczematous 
dermatitis vs. folliculitis.  The biopsy results indicated that 
the left trapezius lesion was most consistent with inflamed 
actinic keratosis with no evidence of eczematous dermatitis or 
folliculitis.  The biopsy results of the left forearm indicated 
basal cell carcinoma, superficial and nodular type, extending 
focally to the margins.  The examiner diagnosed status post basal 
cell carcinoma, with actinic keratoses of the arms, face, chest, 
and back.  

Notably, the examiner estimated that at least 5 percent of the 
exposed area and at least 5 percent of the unexposed area of the 
Veteran's body was affected, providing more evidence against this 
claim.

These examination reports are found to provide highly probative 
evidence against the claim.  The August 2006 examination 
indicated that less than 5 percent of the entire body or less 
than 5 percent of exposed areas were affected, and no more than 
topical therapy was required.  The February 2009 examination 
indicated that less than 20 to 40 percent of the entire body or 
of exposed areas are affected. 

The Board is unable to view either the August 2006 or February 
2009 VA examination findings as showing that the Veteran's basal 
cell carcinoma with actinic keratoses more nearly approximates 
the criteria for a compensable rating prior to January 23, 2009 
or a rating in excess of 10 percent at any time.  Prior to 
January 23, 2009, there was no evidence that at least 5 percent 
of the entire body or at least 5 percent of exposed areas were 
affected or that more than topical therapy was required.  There 
is no evidence at any time that 20 to 40 percent of the Veteran's 
entire body, or 20 to 40 percent of exposed areas, are affected.  
There is also no evidence that systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required for any duration during any 12 month period.  

There is no evidence of record indicating that the Veteran's 
scarring has ever merited more than the 10 percent rating 
currently assigned under the criteria cited above.  Therefore, 
the October 2008 amendments to the rating criteria would not 
afford the Veteran a higher disability rating at any time.

With regard to the Veteran's statements regarding the nature and 
extent of this disability, the Board finds that his statements 
are outweighed by the post-service medical record which, overall, 
provides evidence against this claim.  It appears clear that the 
Veteran's complaints were considered in the finding of his 
existing evaluations. 

The Board has also carefully reviewed and considered private 
medical records which were submitted by the Veteran.  These 
records show essentially the same results as the examinations 
described above, that the criteria for a compensable rating have 
not been met prior to January 23, 2009, and that a rating in 
excess of the current 10 percent have not been met at any time.  

The evidence in this case clearly shows continuing basal cell 
carcinoma with actinic keratoses.  However, the Board is 
obligated to apply the regulatory criteria which have been set 
forth earlier.  The preponderance of the evidence is against a 
finding that the criteria for a compensable rating were met prior 
to January 23, 2009, and against a finding that a rating in 
excess of 10 percent have been met under any of the applicable 
versions of the rating criteria for the basal cell carcinoma with 
actinic keratoses.  The overall medical reports show no more than 
"at least 5 percent" of the total body area affected and no 
requirement of systemic therapy at any time.   

In deciding the Veteran's increased evaluation claim, the Board 
has considered the determination in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), and whether the Veteran is entitled to increased 
evaluations for separate periods based on the facts found during 
the appeal period.  As noted above, the Board does not find 
evidence that the Veteran's basal cell carcinoma with actinic 
keratoses should be increased for any other separate period based 
on the facts found during the whole appeal period.  The evidence 
of record supports the conclusion that the Veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b).  That is, there 
is no evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with employment, 
to suggest that the Veteran is not adequately compensated by the 
regular rating schedule.  VAOPGCPREC 6-96.  Accordingly, the 
Board finds that the preponderance of the evidence is against a 
compensable rating prior to January 23, 2009, and against a 
rating greater than 10 percent at any time, for basal cell 
carcinoma with actinic keratoses.  38 C.F.R. § 4.3.

2.  Service connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status generally do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals of Veterans' Claims (Court) recently emphasized that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  Competent medical 
evidence may also include statements contained in authoritative 
writings, such as medical and scientific articles and research 
reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay 
evidence means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Chronic skin rash

As stated above, the post-service medical record consists of VA 
and private treatment records.  The Veteran has complained of 
recurring itchy skin problems.  However, diagnoses since 
separation from service have been consistent with basal cell 
carcinoma and actinic keratoses, for which the Veteran is already 
receiving service connection benefits.  

Based on the above, the evidence does not show a current chronic 
rash separate from his existing service-connected skin 
disability.

The second requirement for service connection is evidence of in-
service incurrence of an injury or disease.  The service 
treatment records (STRs) include various complaints of eczema, 
dermatitis, and tinea corporis.  In December 1992, he complained 
of a reddish purple rash on his chest and all extremities.  In 
February 1993, he was assessed with tinea corporis.  In January 
1999, he was diagnosed with a history of actinic keratoses, 
atopic dermatitis, and sebaceous dermatitis.  In August 1999, he 
was assessed with skin lesions consistent with actinic keratosis.  
In October 2002, he was diagnosed with actinic keratoses of the 
arms and hands, as well as "red spots" on the chest and trunk.  
However, there is no evidence that the Veteran was diagnosed with 
a chronic skin rash that is not already included in his service-
connected basal cell carcinoma with actinic keratoses.

The Veteran was afforded a VA medical examination in August 2006.  
He complained of an itchy body rash since 1991 that appears 
recurrently at the antecubital fossa of both arms and on the 
popliteal areas of both knees.  He treats his skin conditions 
with steroid ointment.  The examiner noted no abnormal scars, 
skin lesions, or deformities on the Veteran's face.  Upon skin 
examination, there were no obvious skin lesions noted on the 
antecubital fossa of the arms or the popliteal areas of the 
knees.  The examiner diagnosed a previous history of chronic 
eczema on the antecubital fossa of the arms and the popliteal 
areas of the knees bilaterally.

The Veteran was afforded a VA skin examination in February 2009.  
He reported ongoing treatment for actinic keratoses and basal 
cell carcinomas, as described above.  He reported no additional 
skin rash or impairment of function separate from the basal cell 
carcinomas or actinic keratoses.  Indeed, the diagnoses based on 
biopsy results were of inflamed actinic keratosis with no 
evidence of eczematous dermatitis or folliculitis, and basal cell 
carcinoma.  No separate chronic skin rash or disability was 
diagnosed.

Regardless, there is no medical evidence of a current skin 
disability separable from the already service-connected basal 
cell carcinoma with actinic keratoses.  As such, the requirement 
of a medical nexus between a claimed in-service injury and any 
current disability cannot be fulfilled.  The Board finds that the 
Veteran's and others' statements regarding a chronic skin rash 
are outweighed by the service and post-service medical record, 
which clearly does not indicate a current chronic rash not 
already contemplated by the Veteran's service connected 
disabilities.

In summary, the medical evidence of record does not support the 
contention that the Veteran has a current chronic skin rash 
connected to service, separable from his service-connected 
disability.  Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a chronic skin rash.  In 
denying this claim, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension

The Veteran claims that he has current hypertension that was 
incurred during his time in service.

Evidence submitted by the appellant includes VA and private 
medical records that refer to a diagnosis of hypertension with 
treatment, which consists mainly of prescribed medications.  
Based on the above, the evidence indeed shows a current 
disability.

The service treatment records (STRs) include occasional elevated 
blood pressure readings but are silent for any complaints, 
treatments, or diagnoses of hypertension.  This provides evidence 
against the claim.

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  

To fulfill the burden of proof for service connection, the 
medical evidence must demonstrate that the current disability was 
at least as likely as not (a 50 percent probability) caused by, 
or a result of the claimed in-service injury or disease.  
Unfortunately, no medical evidence was submitted to demonstrate 
or indicate whether it is at least as likely as not that the 
hypertension was caused by or incurred in military service.  
Indeed, the medical evidence submitted does not make any mention 
of the Veteran's service.

Simply stated, the Board finds that the treatment records provide 
evidence against this claim, indicating a disorder that began 
after service without connection to service.  

The Veteran was afforded a VA medical examination in August 2006.  
Blood pressure readings were 118/80 at all three readings.  The 
Veteran stated that he had been diagnosed with hypertension in 
the mid-1990s.  The examiner diagnosed a history of hypertension 
but with normal blood pressure readings on the date of 
examination.  Importantly, the examiner noted that the Veteran 
had not taken blood pressure medication in 7 months, since 
January 2006, yet maintained normal blood pressure readings upon 
examination.

The Board acknowledges that the Veteran has submitted lay 
statements indicating that he believes his current hypertension 
was incurred during service, including buddy statements of other 
individuals who contend that they witnessed the Veteran receiving 
treatment for hypertension in service.  However, the Veteran's 
and others' lay contentions in this case are outweighed by the 
medical evidence (including blood pressure readings) which does 
not indicate that the Veteran received treatment for hypertension 
until after discharge from service.  See generally Barr v. 
Nicholson, supra.  Simply put, the Veteran's lay contentions are 
not consistent with the other evidence of record, and are 
outweighed by this evidence.

The Board finds that the service treatment records and the post-
service medical records outweigh the Veteran's statements.  In 
summary, the medical evidence of record does not support the 
contention that the Veteran's hypertension is connected to 
service and provides evidence against such a finding.  The Board 
must also find that the service and post-service treatment 
records, indicating a condition that did not manifest to a 
compensable degree within one year after separation from service, 
outweigh the Veteran's lay statements cited above.

Based on the above, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for hypertension.  In denying his claim, the 
Board has considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the Veteran's 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Right shoulder disability

As above, to establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

The Veteran has stated that his current right shoulder problems 
began in service.

The STRs are silent for any complaints, treatment, or diagnosis 
of the right shoulder.  However, the Veteran's STRs have been 
shown to be incomplete, as records from Nellis Air Force Base 
(AFB) are missing.  The Veteran has submitted several buddy 
statements regarding his shoulder problems during the time he was 
stationed at Nellis AFB.  "F.D." wrote in a January 2009 
statement that he witnessed the Veteran injure his shoulder in 
1994.  "D.B." wrote that he saw the Veteran's right arm in a 
sling during service.  "R.B." stated that he has worked with 
the Veteran since 1997 and witnessed him receiving treatment for 
his right shoulder.  

Dr. "E." wrote in an August 2007 statement that he treated the 
Veteran from September 2005 for right shoulder pain that had been 
present for several years, including prior to the Veteran's 
retirement from service in January 2004.  

Post-service medical records show that the Veteran received 
arthroscopic surgery on his right shoulder in January 2006 for a 
torn rotator cuff.  He has stated that he "blew out" his right 
shoulder in the spring of 1994 while building mobility pallets, 
rupturing his rotator cuff.  The VA and private medical records 
contained no opinions connecting the Veteran's current right 
shoulder problems with either his service or the 1994 incident.  

The Veteran was afforded a VA examination in August 2006.  An X-
ray of the right shoulder revealed no acute radiographic 
abnormality.  The joint was intact with no soft tissue 
calcifications of calcific bursitis or tendinitis.  The Veteran 
reported shoulder pain since the mid-1990s, after moving heavy 
equipment onto a plane.  He reported chronic pain that has not 
resolved with surgery in January 2006.  

Upon physical examination, the right shoulder was stiff, weak, 
and painful.  The Veteran reported pain at 8 out of 10 severity 
on a daily basis for several hours at a time.  He had restricted 
range of motion due to pain and weakness, but no dislocation.  
The examiner stated that the right shoulder pain was most likely 
due to a rotator cuff tear, noting that the Veteran was status 
post surgery but with residuals of limited range of motion and 
pain.

The Board notes treatment records from January 2006, at the time 
of the arthroscopic surgery, in which the Veteran complained of 
shoulder pain for "several years" that had increased in the 
previous year.

As noted above, the Veteran had active service from January 1984 
to January 2004.

Giving the Veteran the benefit of the doubt that the injury 
originated in service, the Board finds that reasonable doubt as 
to the time of origin of the Veteran's right shoulder disorder 
will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
Accordingly, the appeal is granted.

While the Veteran has been found to have a right shoulder 
disorder related to service, the nature and extent of this 
disorder related to service, or whether the Veteran has another 
shoulder disorder associated with his post-service employment 
(such as the torn rotator cuff noted above), is not before the 
Board at this time. 

Right ankle disability

The STRs show that the Veteran was treated for a right ankle 
sprain in August 1989.  X-ray results at that time showed a 
normal ankle.

Post-service, the medical records show that the Veteran has 
occasionally complained of right ankle pain and weakness.

The Veteran was afforded a VA medical examination in August 2009 
pursuant to this claim.  The Veteran complained of a right ankle 
sprain in service, citing the date as 1994.  He stated that he 
was given a walking boot and crutches.  He stated that he did not 
report ongoing problems because it could have affected his flight 
status.  X-rays revealed a normal ankle.  The examiner diagnosed 
a right ankle ligamentous sprain.

The examiner stated that the issue of the etiology of the right 
ankle disability could not be resolved without resort to mere 
speculation.  There were no service treatment records to examine 
except for records regarding the injury in 1989 (though the 
examiner incorrectly cited 1987 throughout the report).  The 
examiner explained that a significant ligamentous sprain can 
result in long term derangement that can be symptomatically 
present for several decades.  There is no evidence of traumatic 
arthritic process present on the Veteran's X-rays and no MRI to 
review.  The examiner stated that if the Veteran's statement that 
the right ankle injury has been symptomatic since 1987, then a 
nexus is possible.  However, the examiner stated that there were 
not currently any medical visit notes in the 20-year interim 
period to review to support the diagnosis.  The examiner also 
noted, however, that it was significant that, according to both 
the Veteran and information in the claims file, there are several 
service treatment records missing.

Giving the Veteran the benefit of the doubt that the injury 
originated in service, the Board finds that the VA examiner's 
opinion is entitled to some probative weight, as it took into 
account all of the available medical evidence as well as the 
Veteran's history.

Because there is an approximate balance of positive and negative 
evidence, the benefit-of-the-doubt standard applies. 38 U.S.C.A. 
§ 5107(b).  Reasonable doubt as to the time of origin of the 
Veteran's right ankle disorder will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  Accordingly, the appeal is granted.

Again, while the Veteran has been found to have a right ankle 
disability related to service, the nature and extent of this 
disability is not before the Board at this time. 

Sleep apnea

This claim was originally cited as service connection sleep apnea 
as secondary to service-connected nasal fracture with perennial 
allergic rhinitis with maxillary sinusitis post left septoplasty.  
However, the Veteran clarified in his hearing testimony that he 
is claiming only direct service connection for sleep apnea.  He 
stated that the secondary service connection claim was an error 
by his representative.  The Board will therefore address this 
claim for direct service connection only.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The Veteran submitted VA and 
private treatment records, which indicate treatment for sleep 
apnea.  The Veteran was first diagnosed in a September 2006 sleep 
study with moderate obstructive sleep apnea.  Based on the above, 
the evidence does indeed show a current disability.

The second requirement for service connection is evidence of in-
service incurrence of an injury or disease.  The service 
treatment records (STRs) are silent for any diagnosis of or 
treatment for sleep apnea or any other sleep problems.  The 
service records therefore provide limited evidence against this 
claim.

The third requirement for service connection is evidence of a 
medical nexus between the claimed in-service injury and any 
current disability.  Unfortunately, the Veteran was not given a 
confirmed diagnosis of sleep apnea until September 2006, over two 
years after retirement from service.    

The Veteran submitted a September 2007 statement from Dr. "D.", 
who noted that he had treated the Veteran in service from July 
1997 to June 2003 for "sleep problems highly suggestive of sleep 
apnea", but stated that he did not have access to these records.  
Unfortunately, this statement does not indicate that the Veteran 
was actually diagnosed with sleep apnea in service.

The Veteran was afforded a VA medical examination in August 2009.  
The examiner confirmed the diagnosis of obstructive sleep apnea, 
which the Veteran claims was first diagnosed in 1997.  The 
examiner opined that sleep apnea was less likely than not caused 
by or a result of the nasal fracture incurred in 1987, noting 
that symptoms of sleep apnea are related to the pharyngeal region 
where the soft palate and uvula are present.  The reported 
snoring is a confirmation to the location of the issue.  The 
examiner did not relate the condition to the Veteran's time in 
service.

As there is no medical evidence of a medical nexus between the 
Veteran's sleep apnea and service from January 1984 to January 
2004, and evidence against such a finding, the requirement of a 
medical nexus has not been fulfilled.  The Board finds that the 
service and post-service medical record clearly indicate that the 
Veteran's sleep apnea was incurred at least two years after 
separation from service and no evidence connects the disability 
to service. 

In summary, the medical evidence of record does not support the 
contention that the Veteran's sleep apnea is connected to service 
and, in fact, provides evidence against such a finding.  Based on 
the above, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for sleep apnea.  

Asbestos related disease

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary promulgated any regulations 
in regard to such claims.  However, the VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C 
(Manual), provides information concerning claims for service 
connection for disabilities resulting asbestos exposure.  The 
date of this amended material is December 13, 2005.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
VA must analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the appropriate 
administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral 
of varied chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies.  M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common 
materials that may contain asbestos are steam pipes for heating 
units and boilers, ceiling tiles, roofing shingles, wallboard, 
fire-proofing materials, and thermal insulation.  Id. at 
Subsection (a).  Some of the major occupations involving exposure 
to asbestos include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as clutch 
facings and brake linings), and manufacture and installation of 
products such as roofing and flooring materials, asbestos cement 
sheet and pipe products, and military equipment.  Id. at 
Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation 
of asbestos fibers can produce fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers of 
the lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease).  Id. at Subsection (d).  
The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether or not the veteran was exposed to asbestos either before 
or after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted includes VA and 
private treatment records.  In November 2009, the Veteran was 
diagnosed with hilar and mediastinal adenopathy with some 
reticular nodular changes in the lung with some pulmonary 
nodules.  A PET scan revealed hilar mediastinal adenopathy 
including supraclavicular lymph node with multiple pulmonary 
nodules.  Possible diagnoses included sarcoidosis, lymphoma, and 
other granulomatous disease. 

Based on this evidence, the first requirement of a current 
disability appears fulfilled, but for reasons noted below, is 
unclear.

The second requirement for service connection is evidence of in-
service incurrence of an injury or disease.  The service 
treatment records (STRs) include treatment on one occasion for 
bronchitis in 1988, with no chronic residuals noted.  The STRs 
include incidental reports of headaches associated with upper 
respiratory infections, that apparently resolved with the acute 
respiratory infections.  There is no specific mention of 
shortness of breath and no specifically diagnosed chronic lung 
disability in service, providing evidence against this claim.  

The Veteran contends that he was exposed to asbestos working in a 
facility at MacDill Air Force Base in Tampa, Florida from 1984 to 
1987.  He reports that he "was told there was asbestos there".  
However, this claim has not been supported by the service 
records.  Therefore exposure to asbestos while in service is not 
verified, providing additional evidence against this claim.  

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  

The Veteran was first diagnosed with hilar mediastinal adenopathy 
with pulmonary nodules in November 2009.  As of the most recent 
pulmonary consult in December 2009, likely diagnoses were still 
being discussed, to include sarcoidosis, lymphoma, other 
granulomatous disease, malignancy, and occupational exposure 
related diseases like berriliosis.  Asbestos-related disease has 
not been diagnosed at any time.  No physician has related any 
pulmonary diagnosis primarily to the Veteran's service, providing 
evidence that does not support, or refute, the claim.

The RO obtained VA and private treatment records through January 
2010.  To date, the Veteran has not been given a confirmed 
clinical diagnosis for his newly assessed pulmonary disability.

The Veteran was afforded a VA medical examination in August 2006.  
Notably, a chest X-ray was normal with no acute infiltrates or 
any significant parenchymal process and no suspicious pulmonary 
nodule identified.  The Veteran reported some fatigue and 
headaches.  Upon physical examination, the chest was clear 
without crackles or wheeze.  Importantly, the examiner gave no 
respiratory or pulmonary diagnosis.  

The Board must find that this report is entitled to some 
probative weight and provides evidence against this claim, 
clearly indicating that the examiner was unable to find any 
current asbestosis, any other pulmonary disability at the time, 
and no connection between the Veteran's claimed condition and his 
service.

The Board, having evaluated the probative value of the evidence 
in this case, finds that the Veteran's newly diagnosed pulmonary 
disease does not result from any alleged in-service exposure to 
asbestos.

Simply stated, the Board finds that the VA examination, the post-
service treatment records, and most notably the service records 
that indicate no exposure to asbestos in service, provide 
evidence against this claim, indicating that the Veteran does not 
have asbestos related disease.

Further, the Board must find that the Veteran's newly assessed 
pulmonary disease is not related to service.  The post-service 
treatment records provide highly probative evidence against this 
claim, outweighing the Veteran's lay statements.  There is no 
medical indication that the condition was caused or aggravated by 
service and significant evidence against such a finding.     

Based on the above, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for residuals of asbestos exposure to include 
headaches and shortness of breath.  In denying his service 
connection claim, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the Veteran's service connection claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duties to notify and to assist

When addressing the merits of the Veteran's claims on appeal, the 
Board is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in January 2006, 
March 2006, April 2006, May 2007, June 2007, and December 2008.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and has not argued that any error or 
deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board has decided 
upon the merits of the appellant's appeal.  


ORDER

A compensable disability evaluation prior to January 23, 2009, 
and a disability evaluation greater than 20 percent at any time, 
for basal cell carcinoma with actinic keratoses, is denied.

Service connection for chronic skin rash, hypertension, sleep 
apnea, and asbestos related disease, is denied.

Service connection for right shoulder disability and right ankle 
disability is granted.


REMAND

In its January 2010 rating decision, the RO awarded a 30 percent 
evaluation each for nasal fracture with perennial allergic 
rhinitis with maxillary sinusitis post left septoplasty, and for 
recurrent nephrolithiasis, both effective January 23, 2009.  

In testimony before the undersigned, as well as in a February 
2010 Notice of Disagreement, the Veteran stated that he merits an 
earlier effective date than January 23, 2009 for both 30 percent 
evaluations.

In the same rating decision, the RO awarded service connection 
for a left knee disability at 10 percent disabling, effective May 
16, 2007.  The Veteran stated in testimony and his February 2010 
Notice of Disagreement that he merits both a higher evaluation 
and an earlier effective date for his service connection award 
for left knee disability.

The Board finds that the hearing transcript and the February 2010 
statement expresses dissatisfaction with the effective date of 
the 30 percent disability evaluations awarded for nasal fracture 
and recurrent nephrolithiasis, as well as the disability 
evaluation and effective date awarded for left knee disability, 
can be construed as a notice of disagreement.  See 38 C.F.R. § 
20.201 (2008).  A statement of the case has not been issued 
regarding these claims.  The filing of a notice of disagreement 
initiates the appeal process.  Manlincon v. West, 12 Vet. App. 
238 (1999).  The Board is required to remand, rather than refer, 
these issues.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Statement of the Case 
on the issues of earlier effective date for 
the award of 30 percent rating for nasal 
fracture et al., earlier effective date for 
the award of 30 percent rating for recurrent 
nephrolithiasis, increased initial rating for 
left knee disability, and earlier effective 
date for the award of service connection for 
left knee disability.  Advise the Veteran 
that a timely substantive appeal will be 
necessary to perfect the appeal to the Board.

2.  Only if the appeal is timely perfected 
are the issues to be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


